DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 should be amended to read, “A method 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 15, 20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shellhammer et al. (U.S. Patent Application No. 2021/0297209).

Regarding Claim 1, Shellhammer et al. discloses An IEEE 802.11 compliant wireless communications device (AP and/or (par [0043][0064][0070]; FIGS. 8, 9); APs and STAs function and communicate according to the IEEE 802.11 family of wireless communication protocol standards (par [0043])), comprising: a processor configured to generate a hybrid-physical protocol data unit (hybrid-PPDU) that includes a set of sub-PPDUs (Shellhammer et al. discloses a processor (FIGS. 8, 9); the APs and STAs transmit and receive wireless communications to and from one another in the form of PLCP PPDUs (par [0043]); multi-generation PPDU that combines generation specific preambles is formed (par [0062]; FIG. 7A)); a first sub-PPDU in the set of sub-PPDUs includes a first preamble portion and a first data payload portion (Shellhammer et al. discloses the multi-generation PPDU includes a first sub-PPDU that includes a first preamble and a first data field (FIG. 7A)); a second sub-PPDU in the set of sub-PPDUs includes a second preamble portion and a second data payload portion (Shellhammer et al. discloses that the multi-generation PPDU includes a second sub-PPDU that includes a second preamble and a second data field (FIG. 7A)); wherein the processor is configured to either encode the sub-PPDUs into, or decode the sub-PPDUs from, an Orthogonal frequency-division multiple access (OFDMA) modulated communications signal (Shellhammer et al. discloses that device can transmit and receive radio frequency signals according to OFDMA (par [0031]); multi-generation PPDU includes different generation-specific preambles in different subchannels (par [0033]); multi-generation PPDU is formatted as a compound PPDU, each subchannel includes a separate generation-specific preamble that signals RU allocations within a generation-specific data field in that subchannel (par [0033]); data obtained from the processor is provided to a coder, which encodes the data to provide encoded bits (par [0065])); wherein the OFDMA communications signal includes a set of symbol tones divided into a set of resource units (RUs) (Shellhammer et al. discloses that a wireless packet includes the first data and the second data populated in respective portions (such as Rus) in one or more data fields after the first and second generation-specific preambles (par [0006]); first preamble and the second preamble are structured so that they are transmitted in concurrent OFDM symbols that have the same format, albeit via different respective subcarriers (or tones) of the multi-generation PPDU (par [0035]; FIGS. 5, 6)); wherein the processor is configured to map the first sub-PPDU to a first RU within the set of Rus (Shellhammer et al. discloses that the general-specific preambles include RU assignments to different STAs and that the RU assignments indicate resources within the signal data field (par [0057]; FIG. 5); RU allocations signaled by a first preamble are limited to the same subchannels as the first preamble (par [0058]; FIG. 6)), and map the second sub-PPDU to a second RU within the set of Rus (Shellhammer et al. discloses that the general-specific preambles include RU assignments to different STAs and that the RU assignments indicate resources within the signal data field (par [0057]; FIG. 5); RU allocations signaled by a first preamble are limited to the same subchannels as the first preamble (par [0058]; FIG. 6)); and wherein the first preamble portion corresponds to a first 802.11 packet format (Shellhammer et al. discloses that the first preamble is formatted according to a first wireless communication protocol defined by IEEE 802.11be (par [0056]); FIGS. 4A, 5), and the second preamble portion corresponds to a second 802.11 packet format (Shellhammer et al. discloses that the second preamble is formatted according to a second wireless communication protocol defined by the next generation of the IEEE 802.11 technical standard specification (par [0056]; FIGS. 4B, 5)).  

Regarding Claim 2, Shellhammer et al. discloses The device of claim 1: wherein the first sub-PPDU is configured to be routed to a first station (STA) configured to communicate using the first 802.11 packet format (Shellhammer et al. discloses obtaining first data for a first wireless station, and that a wireless packet that includes a first generation-specific preamble formatted according to a first generation of a wireless communication protocol via a first subchannel of a wireless channel and a second generation-specific preamble formatted according to a second generation of the wireless communication protocol via a second subchannel of the wireless channel is transmitted (par [0085]); the wireless packet includes the first data and the second data populated in respective portions in one or more data fields after the first and second generation-specific preambles (par [0085]; FIGS. 4A, 4B, 5)); and 3282242504US02 wherein the second sub-PPDU is configured to be routed to a second station (STA) configured to communicate using the second 802.11 packet format (hellhammer et al. discloses obtaining second data for a second wireless station, and that a wireless packet that includes a first generation-specific preamble formatted according to a first generation of a wireless communication protocol via a first subchannel of a wireless channel and a second generation-specific preamble formatted according to a second generation of the wireless communication protocol via a second subchannel of the wireless channel is transmitted (par [0085]); the wireless packet includes the first data and the second data populated in respective portions in one or more data fields after the first and second generation-specific preambles (par [0085]; FIGS. 4A, 4B, 5)).  

Regarding Claim 3, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein the first 802.11 packet format is different from the second 802.11 packet format (Shellhammer et al. discloses that the first preamble is formatted according to a first wireless communication protocol defined by IEEE 802.11be and that the second preamble is formatted according to a second wireless communication protocol defined by the next generation of the IEEE 802.11 technical standard specification (par [0056]); FIGS. 4A, 4B, 5)).  

Regarding Claim 4, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein the wireless communications device is configured to be networked with additional wireless communications devices into a BSS (Basic Service Set)(Shellhammer et al. discloses that a single AP and an associated set of STAs is referred to as a basic service set (BSS)(par [0039]); FIG. 1)); and wherein each of the additional wireless communications devices is configured to communicate with different packet formats (Shellhammer et al. discloses that APs and STAs function and communicate according to the IEEE 802.11 family of wireless communication protocol standards (par [0043]); wireless packet has preambles based on different wireless communication protocols (par [0056]; FIG. 5)).  

Regarding Claim 5, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein each of the RUs correspond to a different frequency band within the OFDMA communications signal (Shellhammer et al. discloses that each of the frequency bands include multiple channels that are used as subchannels of a larger bandwidth channels (par [0044]; FIG. 5); PPDUs conforming to the IEEE 802.11n, 802.11ac and 802.11ax standard amendments are transmitted over the 2.4 and 5 GHz bands (par [0044]); wireless packet spans the channel bandwidth of a wireless channel where the wireless channel includes a first subchannel, a second subchannel, and a third channel (par [0056]; FIG. 5)); and wherein at least two of the different frequency bands have different bandwidths (Shellhammer et al. discloses the bandwidth of each subchannel is 80 MHz, 240 MHz, 320 MHz, 400 MHz, 480 MHz, or greater, and that bandwidths of the subchannels are different (par [0056]; FIG. 5)).  
Regarding Claim 6, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein each of the sub-PPDUs are self-contained (Shellhammer et al. discloses that each PPDU is a composite structure that includes a PHY preamble and a payload in the form of a PLCP service data unit (par [0045]; FIG. 5)).  

Regarding Claim 7, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein the set of sub-PPDUs have packet formats corresponding to any combination of: an HE packet format; an EHT packet format; and an EHT+ packet format ((Shellhammer et al. teaches that the first preamble is formatted according to a first wireless communication protocol defined by IEEE 802.11be (par [0056]); FIGS. 4A, 5); extreme high throughput (EHT) protocol is defined in 802.11be (par [0050]); second preamble is formatted according to a second wireless communication protocol defined by the next generation of the IEEE 802.11 technical standard specification (par [0056]; FIGS. 4B, 5)).  

Regarding Claim 9, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein each of the sub-PPDUs have a same total duration to maintain an orthogonality of the OFDMA communications signal (Shellhammer et al. discloses that the generation-specific preambles are the same duration and utilize consistently sized OFDM symbols (par [0077]); each PPDU have the same total duration (FIGS. 5, 6); one reason for signaling the preamble length value and data field length value is so that the AP can inform all the STAs regarding the prescribed lengths so that all of the uplink PPDUs in the various subchannels will have preambles that end at the same time and data field end at the same time (par [0083])).  

Regarding Claim 10, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein if the first preamble has a shorter duration than the second preamble, then the processor is configured to pad the first preamble to maintain an orthogonality of the OFDMA communications signal (Shellhammer et al. discloses that a transmitting WLAN device adds padding the data portion so that the data fields end at the same time (par [0081])).  

Regarding Claim 15, Shellhammer et al. disclsoes The device of claim 1: and further, Shellhammer et al. discloses wherein the first sub-PPDU uses either a non-HT, HT or VHT PPDU packet format, and the second sub-PPDU uses either an HE, EHT or future PPDU packet format (Shellhammer et al. discloses that PPDUs conforming to the IEEE 802.11n, 802.11ac, and 802.11ax standard amendments are transmitted over 2.4 and 5 GHz bands (par [0044][0048])[NOTE: 802.11n protocol is high throughput; 802.11ac protocol is very high throughput’ 802.11ax is high efficiency).  

Regarding Claim 20, Shellhammer et al. discloses The device of claim 1: and further, Shellhammer et al. discloses wherein the processor is configured to add an indication that a total bandwidth of the hybrid-PPDU is greater than a total PPDU bandwidth indicated in at least one of the sub-PPDUs (Shellhammer et al. discloses that non-legacy fields includes U-SIG that indicates a type of PPDU, an indication of the generation of the wireless communication protocol associated with the PPDU, a bandwidth setting, puncturing (par [0048][0050]); U-SIG includes PPDU bandwidth and punctured channel information (par [0052])).

Regarding Claim 22, Claim 22 is directed to a method claim it does not teach or further define over the limitations recited in claim 1.   Therefore, claim 22 is also rejected for similar reasons set forth in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (U.S. Patent Application No. 2021/0297209) and further in view of Shellhammer et al. (U.S. Patent Application Publication No. 2021/0359885)(hereinafter referred to as Shellhammer ‘885).

Regarding Claim 8, Shellhammer et al. teaches The device of claim 1: however, Shellhammer et al. does not explicitly teach wherein the processor is configured to send an announcement frame prior to transmission of the OFDMA communications signal; and wherein the announcement frame assigns resources and a control channel to a receiving station (STA).  Shellhammer ‘885 teaches such limitations. 
	Shellhammer ‘885 is directed to multi-generation communication in a wireless local area network.  More specifically, Shellhammer ‘885 teaches wherein the processor is configured to send an announcement frame prior to transmission of the OFDMA communications signal (Shellhammer ‘885 teaches that RU allocations are based on the tone plan, a generation-specific preamble limits RU allocations to only a segment of the single data field that uses a tone plan specified for that generation (par [0069]), indicating that such information is received prior to the transmission); and wherein the announcement frame assigns resources and a control channel to a receiving station (STA) (Shellhammer ‘885 teaches that RU allocations are based on the tone plan, a generation-specific preamble limits RU allocations to only a segment of the single data field that uses a tone plan specified for that generation (par [0069][0071])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that an announcement frame is sent prior to transmission of the OFDMA communication signal, as taught by Shellhammer ‘885.  The modification would have allowed the system to process each sub-PPDU as a standalone PPDU even though it is transmitted concurrently with other sub-PPDUs (see Shellhammer ‘885, par [0040]). 

Regarding Claim 17, Shellhammer et al. teaches The device of claim 1: however, Shellhammer et al. does not explicitly teach wherein a phase change is added to the first and second preamble portions, and/or to the first and second data payload portions.  Shellhammer ‘885 teaches such limitations. 
	Shellhammer ‘885 is directed to multi-generation communication in a wireless local area network.  More specifically, Shellhammer ‘885 teaches that that respective generation of the wireless communication specification define parameters such as phase shifts (par [0040]) and that AP applies a phase shift rotation to one or more of the generation-specific preambles (par [0041]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that the phase change is added to the preamble portions, as taught by Shellhammer ‘885.  The modification would have allowed the system to reduce the overall PAPR of the generation-specific preambles (see Shellhammer ‘885, par [0064]). 

Regarding Claim 19, Shellhammer et al. teaches The device of claim 1: however, Shellhammer et al. does not explicitly teach wherein a first phase rotation modulates the first preamble and/or data payload portions; and wherein a second phase rotation modulates the second preamble and/or data payload portions.  Shellhammer ‘885 teaches such a limitation. 
	Shellhammer ‘885 is directed to multi-generation communication in a wireless local area network.  More specifically, Shellhammer ‘885 teaches that AP applies a different phase rotation to multiple ones of the generation-specific preambles (par [0066]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that phase rotation modules preamble or data payload portion, as taught by Shellhammer ‘885.  The modification would have allowed the system to reduce the overall PAPR of the generation-specific preambles (see Shellhammer ‘885, par [0064]). 

Regarding Claim 21, Shellhammer et al. teaches The device of claim 1: however, Shellhammer et al. does not explicitly teach wherein the processor is configured to detect a peak-to-average power ratio (PAPR) in that would exceed a predetermined threshold PAPR at least one of the preamble portions; and 3682242504US02 wherein the processor is configured to optimize the preamble PAPR for each signal bandwidth and sub-PPDU packet format using a per-20 MHz phase rotation and/or a +1/-1 sequence design.  Shellhammer ‘885 teaches such limitations. 
	Shellhammer ‘885 is directed to multi-generation communication in a wireless local area network.  More specifically, Shellhammer ‘885 teaches wherein the processor is configured to detect a peak-to-average power ratio (PAPR) in that would exceed a predetermined threshold PAPR at least one of the preamble portions (Shellhammer ‘885 teaches that while the generation-specific preambles have an optimal PAPR for the particular bandwidth of the subchannel, when the first preamble, the second preamble, and the third preamble are frequency-multiplexed to form the multi-generation PPDU, the total PAPR of the generation-specific preambles may have higher than optima (par [0064][0104])); and 3682242504US02wherein the processor is configured to optimize the preamble PAPR for each signal bandwidth and sub-PPDU packet format using a per-20 MHz phase rotation and/or a +1/-1 sequence design (Shellhammer ‘885 teaches that AP reduces the overall PAPR of multi-generation PPDU by applying a phase shift rotation to one or more of the generation-specific preambles (par [0041]); per-segment phase rotation or per segment CSD is applied based on a per-segment adaptation to reduce the total PAPR of the multi-generation PPDU (par [0106]); each band is divided into multiple 20 MHz channels  and that these PPDUs are transmitted over a physical channel having a minimum bandwidth of 20 MHz (par [0050]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that preamble PAPR for each signal bandwidth and the sub-PPDU packet format is optimized using a per-20 MHz, as taught by Shellhammer ‘885.  The modification would have allowed the system to reduce the overall PAPR of the generation-specific preambles (see Shellhammer ‘885, par [0064]). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (U.S. Patent Application No. 2021/0297209) and further in view of Li et al. (U.S. Patent Application Publication No. 2016/0353322).

Regarding Claim 11, Shellhammer et al. teaches The device of claim 1: and further, Shellhammer et al. teaches wherein if the first preamble maps to fewer symbol tones than the second preamble, then the processor is configured to pad the first preamble to maintain an orthogonality of the OFDMA communications signal (Shellhammer et al. teaches that the STA can determine the length of the first preamble based on the preamble length value indicated in the trigger frame, and if the first preamble is shorter than the prescribed length, the STA may add padding to the first preamble (par [0083]); one or both of the EHT-SIG 418 and NG-SIG 448 may be extended with padding symbols so that they are both the same length (par [0055])). 
However, Shellhammer et al. does not explicitly teach and wherein the pad is a set of dummy user information.  Li et al. teaches such a limitation. 
Li et al. is directed to high efficiency signal field in high efficiency wireless local area network.  More specifically, Li et al. teaches that 17 bits are used for each unallocated RU when using null or dummy association ID in user device specific part (par [0026]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that pad is a set of dummy user information, as taught by Li et al.  The modification would have allowed the system to reduce the overhead (see Li et al., par [0026]). 
	
Regarding Claim 12, Shellhammer et al. teaches The device of claim 1: 3482242504US02and further, Shellhammer et al. teaches wherein if the first data payload maps to fewer symbol tones than the second data payload, then the processor is configured to pad the first data payload to maintain an orthogonality of the OFDMA communications signal (Shellhammer et al. teaches that a transmitting WLAN device adds padding the data portion so that the data fields end at the same time (par [0081]);); and wherein the pad is a set of dummy data (Shellhammer et al. teaches that each user-specific field includes multiple user block fields and are followed by padding (par [0053]); transmitting WLAN device adds padding to one or more of the generation-specific data fields so that the data fields have a same length (par [0060])). 
However, Shellhammer et al. does not explicitly teach and wherein the pad is a set of dummy data.  Li et al. teaches such a limitation. 
Li et al. is directed to high efficiency signal field in high efficiency wireless local area network.  More specifically, Li et al. teaches that 17 bits are used for each unallocated RU when using null or dummy association ID in user device specific part (par [0026]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that pad is a set of dummy data, as taught by Li et al.  The modification would have allowed the system to reduce the overhead (see Li et al., par [0026]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (U.S. Patent Application No. 2021/0297209) and further in view of Son et al. (U.S. Patent Application Publication No. 2021/0306190).

Regarding Claim 13, Shellhammer et al. teaches The device of claim 1: and further, Shellhammer et al. teaches wherein if the first data preamble maps to fewer symbol tones than the second data preamble, then the processor is configured to select a different Modulation and Coding Scheme (MCS) to maintain an orthogonality of the OFDMA communications signal (Shellhammer et al. teaches that the generation-specific signaling has an adjustable MCS indicated by the U-SIG (par [0052]); the generation-specific preambles should end at the same time (par [0079]); both the first preamble and the second preamble same OFDM symbol configuration and quantity of OFDM symbols (par [0080])).
	However, although teaching the adjustable MCS, Shellhammer et al. does not explicitly teach wherein if the first data preamble maps to fewer symbol tones than the second data preamble, then the processor is configured to select a different Modulation and Coding Scheme (MCS) to maintain an orthogonality of the OFDMA communications signal.  Son et al. teaches such a limitation. 
	Son et al. is directed to method for wireless communication with wireless communication terminal for long distance transmission and wireless communication terminal using same.  More specifically, Son et al. teaches that the LR wireless communication terminal adjusts the MCS of the PPDU including the ACK according to the length indicated by the base wireless communication terminal (par [0138]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that different MCS is selected to maintain an orthogonality of the OFDMA communication signals, as taught by Son et al.  The modification would have allowed the system to use channel efficiently (see Son et al., par [0008]). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (U.S. Patent Application No. 2021/0297209) and further in view of Zhang et al. (U.S. Patent Application Publication No. 2017/0325233).

 Regarding Claim 14, Shellhammer et al. teaches The device of claim 1: however, Shellhammer et al. does not explicitly teach wherein the first sub-PPDU includes a first tone spacing, the second sub-PPDU includes a second tone spacing, and the first and second tone spacings are different such that the OFDMA communications signal is not orthogonal.  Zhang et al. teaches such a limitation. 
	Zhang et al. is directed to orthogonal frequency division multiple access for wireless local area network.  More specifically, Zhang et al. teaches that OFDM data units within an OFDMA data units have different MCSs, numbers of space time streams, tone spacing and/or signaling schemes (par [0070][0071]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that first and second tone spacings are different, as taught by Zhang et al.  The modification would have allowed the system to transmit data streams to a plurality of devices reducing overhead (see Zhang et al., par [0049][0050]). 

Regarding Claim 16, Shellhammer et al. teaches The device of claim 1: however, Shellhammer et al. does not explicitly teach wherein a low pass filter is applied to each sub-PPDU before constructing the hybrid- PPDU.  Zhang et al. teaches such a limitation. 
	Zhang et al. is directed to orthogonal frequency division multiple access for wireless local area network.  More specifically, Zhang et al. teaches that each transmission chain includes a low pass filter that filters an output from each GI insertion and windowing unit (par [0091]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that the low pass filter is applied to each sub-PPDU, as taught by Zhang et al.  The modification would have allowed the system to transmit data streams to a plurality of devices reducing overhead (see Zhang et al., par [0049][0050]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shellhammer et al. (U.S. Patent Application No. 2021/0297209) and further in view of Shellhammer et al. (U.S. Patent Application Publication No. 2021/0344541)(hereinafter referred to as Shellhammer ‘541).

Regarding Claim 18, Shellhammer et al. teaches The device of claim 1: however, Shellhammer et al. does not explicitly teach wherein a ramping phase change is added to the first and second preamble portions, and/or to the first and second data payload portions.  Shellhammer ‘541 teaches such a limitation. 
	Shellhammer ‘541 is directed to secure long training field (LTF).  More specifically, Shellhammer ‘541 teaches that non-cyclic phase rotator applies a phase ramp to the modulation values of the LTF sequences (par [0114]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shellhammer et al. so that the ramping phase change is added, as taught by Shellhammer ‘541.  The modification would have allowed the system to increase magnitude to modulation symbols associated with a first range of frequencies and to decrease magnitude to modulation symbols associated with a second range of frequencies (see Shellhammer ‘541, par [0111]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414